Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 20 May 2022, has been entered and the Remarks therein are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §103 over Lifshits et al. in view of Elvig as evidenced by Farber, not necessitated by Applicants’ amendment, received 19 October 2022.

Status of Claims
Claims 1-9, 11, 12 and 14-18 are pending.
	Claims 1-9, 11, 12 and 14-18 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/080705, 11/28/2017.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP 16200902.1, 11/28/2016, was filed on 20 May 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-9, 11, 12 and 14-18 have the effective filing date of 28 November 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 October 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-9, 11, 12 and 14-18 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 20 May 2022, is withdrawn in view of Applicants' amendment received 19 October 2022, in which the cited claims were amended.

35 U.S.C. § 112(b)
The rejection of Claims 1-9, 11, 12 and 14-18 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 20 May 2022, is withdrawn in view of Applicants' amendment received 19 October 2022, in which the cited claims were amended.
Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 3-7, 11, 12 and 14-18 under 35 U.S.C. §103 as being unpatentable over Elvig as evidenced by Farber in view of Lifshits et al., in the Non-Final Office Action mailed 20 May 2022, is withdrawn in view of Applicants' argument received 19 October 2022. 
The rejection of Claims 2, 8 and 9 under 35 U.S.C. §103 as being unpatentable over Elvig as evidenced by Farber in view of Lifshits et al., as applied to claims 1, 3-7, 11, 12 and 14-18 above, and further in view of Heldt-Hensen et al., in the Non-Final Office Action mailed 20 May 2022, is withdrawn in view of Applicants' argument received 19 October 2022.

Claims 1, 3-6, 11, 12 and 14-18 are rejected under 35 U.S.C. §103 as being unpatentable over Lifshits et al. (Russian Patent Application No. SU 614130 A1; Publication Date: 1978-07-05; see English Human Translation (EngHT) as NPL for page/para. recitations; pp. 1-20) in view of Elvig (International Patent Application No. EP 2 222 831 B1; Date of Pub: 05 June 2015) as evidenced by Farber (Sieve systems. In: Mastering Brewing Science; Eds.: Farber, M. and Barth, R. Copyright 2019, pg. 184).
[All references cited in the Non-Final Office Action mailed 20 May 2022.]

Lifshits et al. addresses some of the limitations of claims 1, 4 and 14, and the limitations of claims 5, 6, 11, 15, 16, 17 and 18.
Regarding claims 1, 11, 14 and 15, Lifshits et al. shows the preparation of a complex of enzymes for the production of beer wort from a non-malted source (pg. 2, para. 1). In one working example crushed non-malted barley is used (pg. 10, para. 2, Example 2 [Claim 1- A method of preparing a wort from cereals, the method comprising: a) providing a grist comprising a non-malted cereal] [Claim 14- A method for production of a cereal wort from a grist comprising a non-malted cereal] [Claims 11 and 15- the non-malted cereal is selected from a group which includes barley]).
Further regarding claims 1 and 14, and regarding claims 6, 16, 17 and 18, in order for the enzyme integrated (complex) preparation to be produced, over the course of the preparation of the wort out of non-malted raw material, the utilized enzymic preparations are as follows: bacterial and fungal α-amylase; bacterial and fungal protease; endo-β-glucanase; and exo-hemicellulase (pg. 5, para. 2 thru pg. 6, lines 1-5). Example 3 shows the processing grist composition containing water, shattered non-malted barley and the enzyme preparation (pg. 11, last para., Example 3 thru pg. 12, lines 1-3 [Claim 1- b) preparing a mixture by contacting the grist with water and with an alpha-amylase, a protease and a filtration aid enzyme to yield a mash after incubation, wherein the filtration aid enzyme comprises at least one enzyme selected from a group which includes a beta-glucanase and a hemi-cellulase, and mixtures thereof, and the filtration aid enzyme does not exhibit a pullulanase activity; the method does not comprise fermentation by yeast] [Claim 6- the filtration aid enzyme comprises an enzyme aid selected from a group which includes a beta-glucanase and a hemi-cellulase] [Claim 14- the method comprising using an enzyme composition comprising an alpha-amylase, a protease, and a filtration aid enzyme, the filtration aid enzyme comprises at least one enzyme selected from the group consisting of a beta-glucanase, a xylanase, a hemi-cellulase, and mixtures thereof, the enzyme composition does not exhibit a pullulanase activity for the cereal wort, and the method does not comprise fermentation by yeast] [Claims 16 and 17- the filtration aid enzyme comprises hemi-cellulase] [Claim 18- using of the enzyme composition comprises contacting the grist with water and with the enzyme composition]).
Further regarding claim 1, and regarding claim 4, the mash is matured while subjected to agitation within intervals of 30 minutes at 45, 52 and 65oC (pg. 10 para. 3 [Claim 1- c) incubating the mixture at 45-55°C for a period of 10-30 minutes; d) incubating the mixture at 60-70°C for a period of 20-40 minutes] [Claim 4- incubation starts with step c), continues with step d)]).
Further regarding claim 1, after a maturing for 10 to 15 minutes at the said temperature, the mash is heated to 75ºC, and filtered off. The wort is thus obtained (pg. 11, lines 6-8 thru para. 1 [Claim 1- f) filtering the mash to obtain a liquid wort; and g) collecting the wort]).
Regarding claim 5, one working example shows the preparation of the wort by processing: 1.2L water; 300g shattered non-malted barley; and the enzyme preparation at 0.14% of the weight of raw material (pg. 10, para. 2, Example 2] [1.2L water = 1200gr water; 1200gr/1500gr total weight = 0.80 or 80%] [Claim 5-  the mash has a water content between 50 wt% and 90 wt%]).

Lifshits et al. does not show: 1) the grist comprises more than 80 wt% of particles which pass through a 1.25 mm sieve and more than 50 wt% of particles which pass through a 0.85 mm sieve [Claims 1 and 14]; 2) e) incubating the mixture at 80-90oC for a period of 5-15 minutes [Claim 1]; 3) incubation ends with step e) [Claim 3]; 4) incubation starts with step c), continues with step d) and ends with step e) [Claim 4]; and 5) the alpha-amylase is dosed to 0.1 % - 0.3% w/w of the grist, and/or the protease is dosed to 0. 1 % - 0. 3 % w /w of the grist, and/ or the filtration aid enzyme is dosed to 0.1 % - 0.2% w/w of the grist [Claim 12].

Elvig addresses some of the limitations of claims 1, 12 and 14, and the limitations of claims 3 and 4.
Elvig shows a process for the production of brewer’s wort, comprising an enzymatic treatment of a grist comprising up to 100% unmalted grain form, and further relates to the wort obtainable by the process (pg. 3, para. [0002] [nexus to Lifshits et al.] [a method of preparing a wort from non-malted cereal]). One embodiment describes barley milled to a fine grist added to a mashing cup with water (pg. 14, para. [0143] [nexus to Lifshits et al.] [the non-malted cereal is barley]).
Regarding claims 1 and 14, a four roller mill and a six roller mill (three pairs) with adjusted roller gaps are well suited to mill the barley into usable grist. The sieving test was performed according to the sieving test described in Anger, H.: MEBAK Band Rohstoffe. Auflage Brautechnische Analysenmethoden. 2006, Freising: Selbstverlag der MEBAK (pg. 12, para. [0124] thru [0125] and Table 1). Table 1 shows a series of 5 sieve sizes and the percentage of particles that are collected at each sieving stage (pg. 12, Table 1).

Elvig does not show the sieve sizes for Sieves 1 thru 5, as shown in Table 1, by way of addressing the limitations of claims 1 and 14.

	Farber shows that the sieve sizes, according to the MEBAK sieve test are: Sieve I- 1.25mm; Sieve II- 1.00mm; Sieve III- 0.50mm; Sieve IV- 0.25mm; and Sieve V- 0.125mm (pg. 184, Table 5.2).

	That is, Elvig shows that 75 wt% of barley particles pass through a 1.25mm sieve, and more than 50 wt% of barley particles pass through a 1.00mm sieve, by way of addressing the limitations of claims 1 and 14.
[Claims 1 and 14- the grist comprises more than 80 wt% of particles which pass through a 1.25 mm sieve and more than 50 wt% of particles which pass through a 0.85 mm sieve.]

Further regarding claim 1, and regarding claims 3 and 4, Elvig shows that the temperature profile of a mashing process for producing brewers wort includes: a first step carried out between 50 and 58oC; a second step is carried out between 60 and 65oC; and a third step is carried out between 70 and 80oC (pg. 7, para. [0069]). One embodiment describes barley milled to a fine grist added to a mashing cup with water. The cup is placed in the mashing bath and the mashing diagram is set (e.g., mashing-in at 50°C or 54°C, keep temperature for 20-30 minutes, increase by 1°C/minute to 64°C, keep for 40-60 minutes, increase by 1°C/minute 78 or 80°C, keep for 10-20 minutes) (pg. 14, para. [0143] [Claim 1- e) incubating the mixture at 80-90oC for a period of 5-15 minutes] [Claim 3- incubation ends with step e)] [Claim 4- incubation ends with step e)].
Regarding claim 12, the α-amylase activity in the mash is 0.1-1.0 KNU(S)/g, more preferably 0.2-0.4 KNU(S)/g, and most preferably 0.25-0.35 KNU(S)/g dry weight cereal(s) (pg. 8, para. [0079] [KNU(S) = Kunitz Unit(s)]). The protease activity in the mash is 0.0005-0.002 AU/g, more preferably 0.001-0.0015 AU/g dry weight cereal(s) (pg. 9, para. [0093] [AU = Activity Units] [= 0.05 to 0.2%; 0.1-0.15%]). β-glucanase activity is added to the mash. Preferably, the β-glucanase activity in the mash is 0.1-1.5 FBG/g, such as 0.2-1.2 FBG/g, such as 0.4-1.0 FBG/g, such as 0.5-1.0 FBG/g dry weight cereal(s) (pg. 9, para. [0094] [FBG = Fasting blood glucose (units)] [Claim 12- the α-amylase, β-glucanase and/or the filtration enzyme is dosed according to a specific percentage range of the grist (w/w)]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of preparing a wort from non-malted cereal grains, as shown by Lifshits et al., by: 1) providing grist comprising more than 80 wt% of particles which pass through a 1.25mm sieve, and more than 50 wt% of particles which pass through a 0.85mm sieve [Claims 1 and 14], with a reasonable expectation of success, because Elvig shows that different particle sizes of the grist material can be introduced into the wort preparation process (MPEP 2143 (I)(G)). Therefore, barring a showing of criticality for the specification limitation, it would have been obvious to one of ordinary skill in the art to have used routine optimization to determine the optimal grist particle size combination in order to produce wort with desired properties (e.g., related to its use in a specific downstream production process) (MPEP 2144.05 (II)(A) and (III)(A)). For example, Elvig teaches that for a successful 100% barley lauter performance more coarse grist with more focus on sieve 1-3 leads to a good lauter performance (Elvig, pg. 12, para. [0126]).
In addition, Lifshits et al. shows that with regard to grist preparation the particles do not exceed 0.6mm (Lifshits et al., pg. 5, para. 3). Therefore, all of the grist particles, shown by Lifshits et al., would pass through a 1.25mm sieve and a 0.85mm sieve (MPEP 2143 (I)(G)).
It would have been further obvious to have included an incubation step in which the mixture is heated at 80-90oC for a period of 5-15 minutes [Claims 1, 2 and 3- step e)], as shown by Elvig, with a reasonable expectation of success, because Elvig shows a third incubation step that is carried out at between 70 and 80oC for a period of 10-20 minutes, which is incorporated into a method of preparing a wort from non-malted cereal, which is the method, shown by Lifshits et al. (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of the enzymatic degradation of grain substrate would understand that the smaller the particles of grain to be degraded or digested by enzymes, the more efficiently and faster said degradation would occur. In addition, particle size reduction would require a reduced level of enzyme composition, thereby making the wort preparation method more economical. In addition, one of ordinary skill in the art of the enzymatic degradation of grain substrate would also understand that the addition of more than one cellulolytic enzyme to the grain grist would expedite the degradation process, thereby hastening production of the final wort preparation. 
It would have been further obvious to have calibrated enzyme dosages based on weight percent rather than by unit activity per weight [Claim 12], as shown by Elvig and Lifshits et al. (Lifshits et al., pg. 5, last para. thru pg. 6, lines 1-5, units/g), with a reasonable expectation of success. Elvig shows that the enzymes in the described blend are added to the mash at specific enzymatic activity levels based on the amount of grist in the mash. Lifshits et al. also shows that enzymes are added to the grist on a units per gram basis. Therefore, it would have been obvious to one of ordinary skill in the art of enzyme treatment of a grain substrate to have added enzymes to the substrate based on either the weight of each enzyme or its unit activity to a specific weight measure of the grist substrate (e.g., per 0.1%-0.3% w/w of grist), depending on the optimization protocol to be followed by the practitioner, barring a showing of criticality for the specific limitation (MPEP 2144 (I) and MPEP 2144 (III)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art would understand that the use of enzymes in a substrate degradation process (e.g., such as preparation of wort from mash) requires some level of optimization so as to combine a desired amount of each type of enzyme (presumably, with different catalytic properties with regard to substrate type (e.g., starch or protein)), and to incubate said enzyme(s) at temperatures and for lengths of time that would maximize their enzymatic properties, to produce a desired product (here, wort) in a timely and economical manner.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 2, 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Lifshits et al. in view of Elvig as evidenced by Farber, as applied to claims 1, 3-6, 11, 12 and 14-18 above, and further in view of Heldt-Hansen et al. (U.S. Patent Application Publication No. 2015/0275158 A1; Pub. Date: Oct. 1, 2015).
[Heldt-Hansen et al. cited in the Non-Final Office Action mailed 20 May 2022.]

Lifshits et al. in view of Elvig as evidenced by Farber, as applied to claims 1, 3-6, 11, 12 and 14-18 above, do not show: 1) the grist comprises more than 80 wt% of particles which pass through a 0.25mm sieve [Claim 2]; 2) a further step of concentrating the wort to a water content of 20% [Claim 8]; and 3) a further step of drying the wort [Claim 9].

Heldt-Hansen et al. addresses some of the limitations of claim 8, and the limitations of claims 2 and 9.
Heldt-Hansen et al. shows a method for production of brewer’s wort (pg. 1, para. [0002] [nexus to Lifshits et al. and Elvig] [a method of preparing wort]). The term “mash” is understood as starch containing a slurry comprising crushed barley malt, crushed unmalted grain, other starch containing material or a combination thereof steeped in water to make wort (pg. 3, para. [0042] [nexus to Lifshits et al. and Elvig] [preparation of mash, non-malted cereals]). The adjunct, which is the part of the grist that is not malt, may be any starch rich plant material, including barley (pg. 3, para. [0040] [nexus to Lifshits et al. and Elvig] [the non-malted cereal is barley]). The described method comprises adding an enzyme selected from the group consisting of a pullulanase, a protease, a xylanase, a lipase, a cellulase, an amylase, and a beta glucanase; and combinations thereof (pg. 2, cont. para. [0024] [nexus to Lifshits et al. and Elvig] [the enzymes used are amylase, protease, xylanase, lipase, β-glucanase]). 
Regarding claim 2, corn grist was ground with a particle size of 0.2mm and liquefied (pg. 12, para. [0156] [Claim 2- the grist comprises up to 80 wt% of particles which pass through a 0.25 mm sieve]).
Regarding claims 8 and 9, following the separation of the wort from the spent grains of the grist, the wort may be used as is or it may be dewatered to provide a concentrated and/or a dried wort (pg. 6, para. [0104] [Claim 8- a further step of concentrating the wort to a water content of 20%] [Claim 9- a further step of drying the wort]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of preparing a wort from non-malted cereals, as shown by Lifshits et al. in view of Elvig as evidenced by Farber, as applied to claims 1, 3-6, 11, 12 and 14-18 above, by: 1) providing a grist that comprises more than 80wt% of particles which pass through a 0.25mm sieve [Claim 2]; and 2) concentrating and/or drying the wort [Claims 8 and 9], as shown by Heldt-Hansen et al., with a reasonable expectation of success, because Heldt-Hansen et al. shows a method for preparing a wort from cereal grains, which is the method, shown by Lifshits et al. (MPEP 2143 (I)(G)). Specifically, Heldt-Hansen et al. shows a corn grist composition that is made up of 100% 0.2mm size particles.
It would have been obvious to have concentrated the wort to a water content of 20% [Claim 8], with a reasonable expectation of success, because one of ordinary skill in the art would use routine optimization to concentrate the wort to a specific desired water content (e.g., 20%) by stopping the concentration process before reaching a completely dried wort, which is possible as taught by Heldt-Hansen et al. (MPEP 2144.05 (II)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of grist production and wort preparation would use routine optimization to adjust the particle sizes of the grist composition to any size gradation, and also adjust the wort to any water content, that would be suitable for the particular wort preparation method being implemented, the type of grain being used, and/or the type of mash separation process being employed, barring a showing of criticality for the specific limitation(s) (MPEP 2144.05 (II)(A) and (III)(A)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Lifshits et al. in view of Elvig as evidenced by Farber, as applied to claims 1, 3-6, 11, 12 and 14-18 above, and further in view of Quittenton (U.S. Patent No: 3,713,840; Date of Patent: Jan. 30, 1973).

Lifshits et al. in view of Elvig as evidenced by Farber, as applied to claims 1, 3-6, 11, 12 and 14-18 above, do not show: 1) a further step of pressing solid particles from the mash, which are separated from the liquid wort by the filtering [Claim 7].

Quittenton addresses the limitations of claim 7.
Quittenton shows a process for producing a brewers' wort in which an aqueous slurry of a raw starch-containing material, preferably a cereal grain such as barley, is treated under suitable temperature conditions for defined periods of time with discrete proteolytic, α-amylase and amyloglucosidase enzymes (column 1, lines 14-21). Other enzymes may be present, such as, minimally, hemi-cellulase (column 4, lines 35-38). Diazyme contains, minimally, protease (column 15, lines 69-70). The enzyme levels quoted are based upon the weight of unmalted starch-containing material present in the slurry (column 3, lines 74-75 thru column 4, lines 1-2  [nexus to Lifshits et al.] [preparation of a wort from unmalted barley using enzymes, such as amylase, hemi-cellulase and protease, but not pullulanase, based on the weight of the grist]).
Regarding claim 7, an embodiment of a mash cycle using enzymes is described in Example 3. The liquefaction of the barley grain substrate, the cereal adjunct derived from the raw corn grits, was prepared. Liquified mash from the corn cooker was dropped into the liquified mass in the stirred tank reactor and bromelain protease added. At the end of this period, the proteolyzed and saccharified mash was pumped to a conventional filter press in which the mash was allowed to settle. It was noted that the clarity of the filtrate collected was good (column 19, lines 30-45 and lines 71-75 thru column 20, lines 9-10 and 28-43 [Claim 7- a further step of pressing solid particles from the mash, which are separated from the liquid wort by the filtering]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of preparing a wort from non-malted cereals, as shown by Lifshits et al. in view of Elvig as evidenced by Farber, as applied to claims 1, 3-6, 11, 12 and 14-18 above, by: 1) pressing solid particles from the mash, which are separated from the liquid wort by the filtering [Claim 7]; as shown by Quittenton, with a reasonable expectation of success, because Quittenton shows a method for preparing a wort from non-malted cereal (e.g., barley) via enzymatic fermentation (i.e., not fermentation by yeast) without pullulanase, which is the method, shown by Lifshits et al. (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Quittenton teaches that after the step of using the conventional filter press the clarity of the collected filtrate was good. Therefore, one of ordinary skill in the art of wort preparation would incorporate an additional filtration step (such as pressing) so as to produce a wort with an acceptable or desired clarity (i.e., particle removal) for its intended purpose. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 7-12, filed 19 October 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s argument.
Applicant also filed a Declaration under 37 CFR 1.132 authored by one of the inventors, Stefan Haas on 19 October 2022.

1. Applicant remarks (pp. 7-12; Declaration, pp. 5-6, para. 13-14) that the enzymatic sample without pullulanase shown by the primary reference Elvig is used as a negative control and is not representative of the methods disclosed in the reference. In addition, the skilled artisan would understand that omitting pullulanase from Elvig would at least change the principle of operation of Elvig or even render this reference unsatisfactory for its intended purpose.
However, in response to Applicant, Elvig is not cited as the primary reference in this Office Action. Lifshits et al. is the primary reference and shows a method of preparing a wort from non-malted cereals that does not incorporate the use of pullulanase enzyme.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651